DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 3/30/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 
Claim Status
Claim 1-17 stand rejected. Claims 18-22 are cancelled. Claims 1-17 are pending.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. Applicant argues the 112(a) rejection and specification objection on Pg5-6 of the remarks, indicating that there is sufficient support for the negative limitations. Applicant further points towards the original disclosure Pr. 4, as well as the figures not providing any ion-selective material coatings. The Examiner respectfully disagrees. Applicant’s original disclosure Pr. 4 indicates:
“Conventional technologies face limitations: very thin pores cannot be expected to have a high water flow. This results in a low overall effectiveness. More complex systems, such as pores coated with ion-selective materials are expensive and difficult to produce and require longer than few-atom thick channels to maintain the desired charge-filtering effect. Therefore, improvements are needed in the field.”
The Examiner notes that Pr. 4 is the only paragraph that mention the term “ion-selective”. Pr. 4 above also indicates that ion-selective materials are expensive and difficult to produce and require longer than few-atom thick channels to maintain the desired charge-filtering effect. This does not, however, indicate that Applicant’s invention does not have ion-selective materials. Applicant appears to be utilizing the passage’s disclosure of how ion-selective materials have certain negative features (i.e. expensive, difficult to produce, and require longer than few-atom thick channels to maintain the desired charge-filtering effect). However, that is not considered basis for support in the original disclosure. 
In a similar vein, Applicant is thereby suggesting that the claimed invention is not expensive, easy to produce, and does not require a longer than few-atom thick channels to maintain the desired charge-filtering effect. All of which are not readily apparent in the instant claims, and not supported by the original disclosure. 
Applicant further references the figures, and that the absence of any ion-selective materials. The Examiner notes MPEP 2173.05(i) indicates that any negative limitation or exclusionary proviso must have basis in the original disclosure; and that any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Thus, as mentioned above, Applicant’s figures and original disclosure does not contain any discussion pertained thereto of no ion-selective material located within the nanopores.

Applicant’s arguments, see Arguments/Remarks, filed 3/30/2022, with respect to the rejection(s) of amended claim(s) 1-17 have been fully considered and are persuasive. The rejection of Tseng, Brueck, and Garaj are withdrawn, as they are not applicable to the currently amended claims. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied prior art references.

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient written description regarding the “plurality of nanopores free of any ion-selective material layers disposed within the nanopores”.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim 1 recites the negative limitations: “plurality of nanopores free of any ion-selective material layers disposed within the nanopores”, which constitutes impermissible new matter. Any negative limitation or exclusionary provision must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. 
The original specification, as filed, does not recite any alternatives (i.e. having ion-selective material layers vs. not having ion-selective material layers) and does not contain any discussion pertained thereto. As such, the newly introduced aforementioned negative limitation does not have any basis in the original disclosure. MPEP §2173.05(i), (“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”).
Dependent claims not mentioned above, are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) in view of Brueck et al. (US10060904; hereinafter “Brueck”), and further in view of Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-5; Tseng discloses a system comprising: 
A) a nanoporous filtering media, wherein each nanoporous filtering media comprises a plurality of nanopores free of any ion-selective material layers disposed within the nanopores (See Tseng Fig. 1A, C2L55, C3L29-34; film 11 has plurality of holes 111 that are nano-level holes, which is suitable for the film 11. Tseng further does not indicate that there is an ion-selective material. There is however, a conductive layer 12 and a dielectric layer 13. The conductive and dielectric layers do not have an ion-selective material, as dielectrics are materials when placed in electrical fields, do not allow electric charges to flow through the material. This does not indicate that it is particularly ion-selective. Tseng C2L48-50, C3L1-3; indicates that the “layer” being disposed is located on the inner surface of the holes 111); and 
C) a voltage source connected to a nanoporous filtering media, wherein the voltage source is configured to provide a voltage to the nanoporous filtering media (See Tseng Fig. 1-2A/B; C3L30-34; voltage is applied to a conductive layer 12 for filtering process), wherein the voltage source is configured to establish an electrostatic charge within a circumference of each nanopore of the plurality of nanopores of the nanoporous filtering media (See Tseng Fig. 1-2A/B, C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.).
Tseng does not disclose a plurality of nanoporous filtering media, wherein the plurality of nanoporous filtering media are stacked over each other, and B) wherein the thickness of each nanoporous filtering media of the plurality of nanoporous filtering media ranges from 1 atomic layer to 100 atomic layers.
However, Brueck relates to the prior art by also disclosing a nanochannel that applies a voltage to the channels with the nanopores (See Brueck C18L60-65), and further indicates that there may be a device that utilizes a multilayer of nanochannel structures (See Brueck C15L64-66, Fig. 2A-C, 4) which further comprises multilayered nanochannel structures (See Brueck C2L21-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tseng’s filtering film, with Brueck’s utilization of a plurality of layers, in order to provide a multilayered filtering film structure that provides the unexpected result of filtering a fluid, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
The combination further does not disclose B) wherein thickness of each nanoporous filtering media of the plurality of nanoporous filtering media ranges from 1 atomic layer to 100 atomic layers.
However, the combination further indicates that the nanopore structure may be made of graphene (See Brueck C17Pr1).
Garaj relates to the prior art by disclosing a graphene membrane that is immersed in an ionic solution to produce a trans-electrode membrane (See Garaj abstract). Garaj indicates that the graphene membranes utilized were only two atomic layers thick (See Garaj abstract), however there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2). The graphene membranes, although only containing 2 atomic layers, are remarkable ionic insulators with a very small stable conductance. The small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering media that may be made of a graphene, with a thickness of 1 atomic layer to 100 atomic layers, as taught by Garaj, since Garaj’s indicates that there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2, abstract; graphene membranes utilized were only two atomic layers thick), and that the utilization of graphene with small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the plurality of nanoporous filtering media comprises: a first nanoporous filtering media stacked over a second nanoporous filtering media; and the second nanoporous filtering media stacked over a third nanoporous filtering media (See combination supra. See Brueck Fig. 2A-C/4/5; multilayers of the filter).
Claim 3: The system of claim 2, wherein the first nanoporous filtering media comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).
Claim 4: The system of claim 2, wherein the second nanoporous filtering media comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).
Claim 5: The system of claim 2, wherein the third nanoporous filtering media comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).

Claims 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”), Brueck et al. (US10060904; hereinafter “Brueck”), and Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”), as applied to claim 1 above, and further in view of Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 6-7, 10; the combination of Tseng, Brueck, and Garaj discloses the system of claim 1 (See combination supra, wherein the voltage source is configured to product an alternating voltage.
Tseng does however, indicate that there is a conductive layer, to which a voltage is applied (See Tseng C1L58-61).
Zhou indicates measuring ion transport through nanopores as a function of alternating current (AC) perturbations over a range of frequencies (See Zhou abstract). Zhou further discloses that incorporation of AC impedance measurements to scanning electrochemical microscopy has successfully demonstrated the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). The usage further provides a route to distinguish differences in local conductivity at sample features and can be used in conjunction with equivalent circuit models to provide a more sensitive signal to quantify feature resistance (See Zhou Pg1 introduction right column – Pg2 top of left column).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering film, that applies a voltage within the filtering layers, with Zhou’s incorporation of using AC current (i.e. alternating voltage, since V = IR; where V = voltage, I = current, and R = resistance. Thus, V and I are directly proportional), in order to measure the impedance in scanning electrochemical microscopy, since the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). Thus, further aiding in monitoring the filtering surface as it is being utilized.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 1, wherein the voltage source is configured to produce a constant voltage (See Zhou Pg2C1; direct current (DC) measurements can be made; i.e. DC current has been or can be applied).
Claim 10: The system of claim 1, wherein the voltage source is configured to produce a constant voltage and an alternating voltage (See Zhou Pg1C2; alternating current is applied across the sample. See Pg1C1 introduction, Pg3C2Pr1; DC (direct current) transmembrane potential was applied. Subsequently, AC-PSICM measurements were utilized on the membrane (i.e. alternating current in potentiometric scanning ion conductance microscopy)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”), Brueck et al. (US10060904; hereinafter “Brueck”), Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”), and Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”), as applied to claim 7 above, and further in view of Eqbal (NPL – An Overview of Short Circuit Current).
Applicant’s claims are directed toward a system.
Regarding claims 8-9; the combination of Tseng, Brueck, Garaj, and Zhou discloses the system of claim 7 (See combination supra). The combination does not disclose wherein the alternating voltage is symmetrical. The combination does however, utilize circuits (See Zhou Pg4C1Pr2-3, Pg4C2Pr3-4).
Eqbal discloses that there are essentially four types of faults: three-phase, single line-to-ground, double line-to-ground, and line-to-line. Each of these types of faults can result in different magnitudes of fault current, and that there is a common element: an abnormally low-impedance path or shorted path for current to flow, hence the name short circuit current (See Eqbal Pg1). Eqbal further discloses that a short circuit occurs at the peak of the voltage wave, the short-circuit current would start at zero and trace a sine wave which would be symmetrical about the zero axis. Right after a fault occurs, the current waveform is no longer a sine wave, and instead can be represented by the sum of a sine wave and a decaying exponential. The waveform that equals the sum of the sine wave and the decaying exponential is called the asymmetrical current, because the waveform does not have symmetry above and below the time axis (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s applied voltage, and realize that the applied voltage will have a short circuit path for current to flow, which will contain a symmetrical fault current when it starts (See Eqbal Pg3 Symmetrical fault current; the short-circuit current starts at zero and traces a sine wave, which would be symmetrical about the zero axis).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 9: The system of claim 7, wherein the alternating voltage is asymmetrical (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current; right after fault occurs, the current waveform is no longer a sine wave, as it no longer becomes symmetrical above and below the time axis.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) in view of Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 11-12; Tseng discloses a system comprising: 
A) a nanoporous filtering media formed by a material and having a first side and a second side, wherein the material includes a plurality of nanopores formed therethrough from the first side to the second side and defining an exterior-facing pore surface between the first side and the second side (See Tseng Fig. 1A, C2L55, C3L29-34; film 11 has a top and bottom side (i.e. first and second side), with a plurality of holes 111 that are nano-level holes, which is suitable for the film 11. The holes further connect through between the top and bottom sides. Coating is defined as a “thin layer or covering of something”. Tseng C2L48-50, C3L1-3; indicates that the “layer” being disposed is located on the inner surface of the holes 111), wherein exterior-facing pore surfaces are formed by the material (Tseng Fig. 1A, C2L50-C3L16; the film 11 which contains the holes 111 may be made of aluminum oxide (Al2O3)); and 
C) a voltage source connected to the nanoporous filtering media, wherein the voltage source is configured to provide a voltage to the nanoporous filtering media (See Tseng Fig. 1-2A/B; C3L30-34; voltage is applied to a conductive layer 12 for filtering process), wherein the voltage source is configured to establish an electrostatic charge within a circumference of each nanopore of the nanoporous filtering media (See Tseng Fig. 1-2A/B, C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.).
Tseng does not disclose B) wherein the thickness of the nanoporous filtering media ranges from 1 atomic layer to 100 atomic layers.
However, the combination further indicates that the nanopore structure may be made of graphene (See Brueck C17Pr1).
Garaj relates to the prior art by disclosing a graphene membrane that is immersed in an ionic solution to produce a trans-electrode membrane (See Garaj abstract). Garaj indicates that the graphene membranes utilized were only two atomic layers thick (See Garaj abstract), however there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2). The graphene membranes, although only containing 2 atomic layers, are remarkable ionic insulators with a very small stable conductance. The small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering media that may be made of a graphene, with a thickness of 1 atomic layer to 100 atomic layers, as taught by Garaj, since Garaj’s indicates that there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2, abstract; graphene membranes utilized were only two atomic layers thick), and that the utilization of graphene with small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The system of claim 11, wherein the nanoporous filtering media comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).

Claims 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) and Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”), as applied to claim 11 above, and further in view of Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 13-14, 17; Tseng and Garaj discloses the system of claim 11 (See combination supra). Tseng does not disclose wherein the voltage source is configured to produce an alternating voltage.
Tseng does however, indicate that there is a conductive layer, to which a voltage is applied (See Tseng C1L58-61).
Zhou indicates measuring ion transport through nanopores as a function of alternating current (AC) perturbations over a range of frequencies (See Zhou abstract). Zhou further discloses that incorporation of AC impedance measurements to scanning electrochemical microscopy has successfully demonstrated the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). The usage further provides a route to distinguish differences in local conductivity at sample features and can be used in conjunction with equivalent circuit models to provide a more sensitive signal to quantify feature resistance (See Zhou Pg1 introduction right column – Pg2 top of left column).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tseng’s filtering film, that applies a voltage within the filtering layers, with Zhou’s incorporation of using AC current (i.e. alternating voltage, since V = IR; where V = voltage, I = current, and R = resistance. Thus, V and I are directly proportional), in order to measure the impedance in scanning electrochemical microscopy, since the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). Thus, further aiding in monitoring the filtering surface as it is being utilized.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The system of claim 11, wherein the voltage source is configured to produce a constant voltage (See Zhou Pg2C1; direct current (DC) measurements can be made; i.e. DC current has been or can be applied).
Claim 17: The system of claim 11, wherein the voltage source is configured to produce a constant voltage and an alternating voltage, within a unit of time (See Zhou Pg1C2; alternating current is applied across the sample. See Pg1C1 introduction, Pg3C2Pr1; DC (direct current) transmembrane potential was applied. Subsequently, AC-PSICM measurements were utilized on the membrane (i.e. alternating current in potentiometric scanning ion conductance microscopy)).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”), and Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”), and Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”), as applied to claim 14 above, and further in view of Eqbal (NPL – An Overview of Short Circuit Current).
Applicant’s claims are directed toward a system.
Regarding claims 15-16; the combination of Tseng, Garaj, and Zhou discloses the system of claim 14 (See combination supra). The combination does not disclose wherein the alternating voltage is symmetrical. The combination does however, utilize circuits (See Zhou Pg4C1Pr2-3, Pg4C2Pr3-4).
Eqbal discloses that there are essentially four types of faults: three-phase, single line-to-ground, double line-to-ground, and line-to-line. Each of these types of faults can result in different magnitudes of fault current, and that there is a common element: an abnormally low-impedance path or shorted path for current to flow, hence the name short circuit current (See Eqbal Pg1). Eqbal further discloses that a short circuit occurs at the peak of the voltage wave, the short-circuit current would start at zero and trace a sine wave which would be symmetrical about the zero axis. Right after a fault occurs, the current waveform is no longer a sine wave, and instead can be represented by the sum of a sine wave and a decaying exponential. The waveform that equals the sum of the sine wave and the decaying exponential is called the asymmetrical current, because the waveform does not have symmetry above and below the time axis (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s applied voltage, and realize that the applied voltage will have a short circuit path for current to flow, which will contain a symmetrical fault current when it starts (See Eqbal Pg3 Symmetrical fault current; the short-circuit current starts at zero and traces a sine wave, which would be symmetrical about the zero axis).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The system of claim 14, wherein the alternating voltage is asymmetrical (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current; right after fault occurs, the current waveform is no longer a sine wave, as it no longer becomes symmetrical above and below the time axis.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Afzali (US2011/0168560) – plurality of nanochannels within a membrane.
Grossman (US2017/0368508) – porous material for water filtration
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779